            Case 3:14-cv-00956-JBA Document 567 Filed 08/24/20 Page 1 of 4



OUTTEN & GOLDEN LLP                                    FEINBERG JACKSON WORTHMAN
Jahan C. Sagafi*                                       & WASOW
One California Street, 12th Floor                      Todd Jackson*
San Francisco, CA 94111                                Darin Ranahan*
Telephone: (415) 638-8800                              Genevieve Casey*
                                                       383 4th Street, Suite 201
Darnley D. Stewart*                                    Oakland, CA 94607
Michael J. Scimone*                                    Telephone: (510) 269-7998
Michael N. Litrownik (ct 28845)
685 Third Avenue, 25th Floor                           LIEFF CABRASER HEIMANN &
New York, New York 10017                               BERNSTEIN LLP
Telephone: (212) 245-1000                              Daniel M. Hutchinson*
                                                       Lin Y. Chan*
SUSMAN, DUFFY & SEGALOFF, P.C.                         275 Battery Street, 29th Floor
Karen B. Kravetz (ct 19665)                            San Francisco, CA 94111
P.O. Box 1684                                          Telephone: (415) 956-1000
New Haven, CT 06507
Telephone: (203) 624-9830                              *admitted pro hac vice

Attorneys for Plaintiffs and the Classes and
Collective

                                UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF CONNECTICUT


                                                              No.: 3:14-cv-956 (JBA)
    JOSEPH STRAUCH, TIMOTHY COLBY,
    CHARLES TURNER, and VERNON CARRE, on
    behalf of themselves and all those similarly situated,

                           Plaintiffs,

             v.

    COMPUTER SCIENCES CORPORATION,

                           Defendant.



                         PLAINTIFFS’ NOTICE OF CROSS-APPEAL




2033774.1
             Case 3:14-cv-00956-JBA Document 567 Filed 08/24/20 Page 2 of 4




            NOTICE IS HEREBY GIVEN that Joseph Strauch, Timothy Colby, Charles Turner, and

Vernon Carre, as individuals and on behalf of the certified class of similarly situated persons,

plaintiffs in the above-captioned case (“Plaintiffs”), hereby cross-appeal to the United States

Court of Appeals for the Second Circuit from the Ruling on Post-Trial Motions for Service

Awards, Attorneys’ Fees, and Costs entered in this action on July 27, 2020 (Dkt. #563) and all

adverse rulings subsumed therein.


Dated: August 24, 2020                          Respectfully submitted,

                                                By: /s/ Daniel M. Hutchinson
                                                     Daniel M. Hutchinson

                                                OUTTEN & GOLDEN LLP
                                                Jahan C. Sagafi*
                                                One California Street, 12th Floor
                                                San Francisco, CA 94111
                                                Telephone: (415) 638-8800

                                                Darnley D. Stewart*
                                                Michael J. Scimone*
                                                Michael N. Litrownik (ct28845)
                                                685 Third Avenue, 25th Floor
                                                New York, New York 10017
                                                Telephone: (212) 245-1000

                                                LIEFF CABRASER HEIMANN &
                                                BERNSTEIN LLP
                                                Daniel M. Hutchinson*
                                                Lin Y. Chan*
                                                275 Battery Street, 29th Floor
                                                San Francisco, CA 94111
                                                Telephone: (415) 956-1000




2033774.1
            Case 3:14-cv-00956-JBA Document 567 Filed 08/24/20 Page 3 of 4



                                         FEINBERG JACKSON WORTHMAN &
                                         WASOW
                                         Todd Jackson*
                                         Darin Ranahan*
                                         Genevieve Casey*
                                         383 4th Street, Suite 201
                                         Oakland, CA 94607
                                         Telephone: (510) 269-7998

                                         SUSMAN, DUFFY & SEGALOFF, P.C.
                                         Karen B. Kravetz (ct19665)
                                         P.O. Box 1684
                                         New Haven, CT 06507
                                         Telephone: (203) 624-9830

                                         Attorneys for Plaintiffs, the Classes, and the
                                         Collective

                                         *admitted pro hac vice




                                          2
2033774.1
             Case 3:14-cv-00956-JBA Document 567 Filed 08/24/20 Page 4 of 4



                                     CERTIFICATE OF SERVICE

            I hereby certify that, on August 24, 2020, a copy of the foregoing was filed electronically

and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent

by e-mail to all parties of record by operation of the Court’s electronic filing system or by mail to

anyone unable to accept electronic filing. Parties may access this filing through the Court’s

CM/ECF system.

                                                                 /s/ Daniel M. Hutchinson
                                                                 Daniel M. Hutchinson




                                                     3
2033774.1
